Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00593-CR

                                    Michael Isaac VILLARREAL,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                      Trial Court No. 419099
                            Honorable Robert Behrens, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 5, 2016

AFFIRMED

           Michael Isaac Villarreal was convicted by a jury of driving while intoxicated. On appeal,

Villarreal argues the trial court erred by denying his motion to suppress. We affirm the trial court’s

judgment.

                                            BACKGROUND

           On an early Monday morning, San Antonio Police Department (SAPD) officer Erik

Rodriguez was patrolling San Antonio. At 2:15 a.m., Officer Rodriguez observed Villarreal’s car

enter Interstate 410 from Broadway Street. Officer Rodriguez noticed Villarreal “was having
                                                                                       04-15-00593-CR


trouble maintaining a single lane.” Villarreal’s car repeatedly swerved into other lanes and traveled

onto the shoulder of the road.

       Officer Rodriguez activated his traffic lights to stop Villarreal’s car. After the car stopped,

Officer Rodriguez approached and asked Villarreal for his driver’s license and proof of insurance.

Officer Rodriguez immediately noticed a “strong odor of intoxicants,” Villarreal’s bloodshot eyes,

and his slurred speech. He also observed Villarreal struggle with removing his driver’s license

from his wallet. Villarreal told Officer Rodriguez “I’m drunk” and he had “a lot” to drink.

Villarreal exited his car and swayed as he stood in front the officer. Officer Rodriguez conducted

three field sobriety tests. He observed six clues of intoxication during the horizontal gaze

nystagmus test; eight clues of intoxication during the “walk and turn” test; and three clues of

intoxication during the “one-leg stand” test.

       Officer Rodriguez then proceeded by arresting Villarreal for driving while intoxicated. He

requested Villarreal provide a breath or blood sample and informed Villarreal of the legal

consequences of refusing. Those consequences included the admission of testimony about his

refusal to provide such a sample at trial and the suspension of his driver’s license for at least 180

days. Villarreal refused to provide any sample.

       The State charged Villarreal by information with driving while intoxicated, and Villarreal

filed a motion to suppress. In his motion to suppress, Villarreal requested the trial court suppress

all illegally obtained evidence. He alleged evidence was illegally obtained from an investigative

detention without reasonable suspicion, a warrantless arrest without probable cause or exigent

circumstances, and an illegal custodial interrogation for which he was not Mirandized and during

which he was denied counsel.

       At the motion to suppress hearing, Villarreal’s counsel “sa[id] on the record that we’re

going to limit this to the reasonable suspicion for the stop.” Officer Rodriguez provided testimony
                                                  -2-
                                                                                      04-15-00593-CR


at the hearing. He testified he is a certified peace officer who had been working for SAPD for nine

years. He stated he received training to become a certified peace officer and his training and

experience included detection of intoxicated drivers. Based on his training and experience, he

explained erratic driving and the time of night are clues a driver is intoxicated. Officer Rodriguez

stated he stopped Villarreal at 2:15 a.m.—a time most traffic is due to drivers coming from bars

or clubs and a time of night when he made most of his stops and arrests of intoxicated drivers. He

further testified he suspected Villarreal was driving while intoxicated and described Villarreal’s

driving:

       While his vehicle was in motion, he was just in and out of his lane, you know. He
       was jerking his wheel, I guess, trying to maintain position, but he was having a hard
       time. He was weaving into the lane next to him to the left, the lane next to him to
       the right, and, you know, for his safety and possibly others that were also entering
       the highway probably at the same time, I wanted to check the safety of the driver
       and make sure he was not intoxicated.

Officer Rodriguez stated he marked on his report he stopped Villarreal for a moving violation.

Officer Rodriguez testified “[t]here was no other vehicles on the roadway at the same time, but in

my opinion it was still unsafe the way he was driving.”

       Officer Rodriguez also testified he and Villarreal were driving about sixty miles per hour

and he was following Villarreal for approximately sixty to ninety seconds. Officer Rodriguez

explained, although he believed Villarreal’s driving was unsafe, he did not stop Villarreal

immediately to rule out the possibility Villarreal was merely distracted. He stated Villarreal

continued to swerve in and out of his lane longer than would someone who had, for example, just

dropped a cell phone.

       After Villarreal and the State presented argument, the trial court denied Villarreal’s motion.

The trial court concluded Officer Rodriguez had reasonable suspicion to stop Villarreal. The trial

court explained “I don’t think the fact that [Officer Rodriguez] decided to stop [Villarreal] for a


                                                -3-
                                                                                       04-15-00593-CR


traffic violation indicates in and of itself that he didn’t suspect [Villarreal] of [driving while

intoxicated].”

       The case proceeded to a jury trial. Officer Rodriguez was the only witness who testified.

Officer Rodriguez testified he observed Villarreal was driving erratically before he stopped him

and, after he stopped Villarreal, noticed Villarreal had slurred speech, had bloodshot eyes, and

emitted a strong odor of intoxicants. He also testified Villarreal told him “I’m drunk” and he had

“a lot” to drink, and Villarreal showed several clues of intoxication during the three field sobriety

tests. Villarreal’s primary defenses were Officer Rodriguez’s stop was illegal because it was not

based on reasonable suspicion and his testimony was not credible because of the inconsistencies

with his police report and prior testimony at the license-suspension hearing. The jury returned a

guilty verdict. The trial court sentenced Villarreal to 180 days of confinement and a $700 fine. The

trial court suspended imposition of the sentence and placed Villarreal on adult probation for twelve

months. Villarreal appeals.

                                       MOTION TO SUPPRESS

       Villarreal argues the trial court erred by denying his motion to suppress. He argues Officer

Rodriguez lacked reasonable suspicion to believe he was driving while intoxicated in violation of

the Texas Penal Code or to believe he committed a moving violation under the Texas

Transportation Code.

A. Standard of Review

       We review a trial court’s ruling on a motion to suppress under a bifurcated standard.

Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000). We review a trial court’s

conclusions of law de novo. Id. at 327-28. If a trial court’s fact findings are supported by the record

or are based on evaluation of witness credibility and demeanor, we afford them almost total

deference. Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). “The trial judge is the
                                                 -4-
                                                                                       04-15-00593-CR


sole trier of fact and judge of the credibility of the witnesses and the weight to be given their

testimony.” Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). When no findings of

fact and conclusions of law in support of the trial court’s ruling on a motion to suppress are

requested or made, we view the evidence in a light most favorable to the trial court’s ruling and

presume the trial court made implied findings that support the ruling. Cole v. State, 490 S.W.3d
918, 922 (Tex. Crim. App. 2016). In this case, findings of fact and conclusions of law in support

of the trial court’s ruling on the motion to suppress were not requested or made. We must therefore

view the evidence in a light most favorable to the trial court’s ruling and presume the trial court

made implied findings that support the ruling. See id.

B. Reasonable Suspicion

       A law enforcement officer may stop and briefly detain a person suspected of criminal

activity on reasonable suspicion, which is less information than is constitutionally required for

probable cause to arrest. Foster v. State, 326 S.W.3d 609, 613 (Tex. Crim. App. 2010) (citing Terry

v. Ohio, 392 U.S. 1 (1968)). An officer’s reasonable suspicion must be based on specific,

articulable facts leading the officer, in light of his experience and general knowledge, to reasonably

conclude the person detained actually is, has been, or soon will be engaged in criminal activity.

Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001). A reasonable-suspicion

determination is made by considering the totality of the circumstances. Id. The reasonable

suspicion “standard is objective; the subjective intent of the officer conducting the detention is

irrelevant.” York v. State, 342 S.W.3d 528, 536 (Tex. Crim. App. 2011).

       1. Reasonable Suspicion of Driving While Intoxicated

       A person is engaged in criminal activity if he “is intoxicated while operating a motor

vehicle in a public place.” See TEX. PENAL CODE ANN. § 49.04(a) (West Supp. 2016). A person is

intoxicated when he does “not hav[e] the normal use of mental or physical faculties by reason of
                                                 -5-
                                                                                                     04-15-00593-CR


the introduction of alcohol, a controlled substance, a drug, a dangerous drug, a combination of two

or more of those substances, or any other substance into the body.” Id. § 49.01(2)(A) (West 2011).

“[A]n officer may be justified in stopping a vehicle based upon a reasonable suspicion of driving

while intoxicated, which is a penal offense.” State v. Alderete, 314 S.W.3d 469, 473 (Tex. App.—

El Paso 2010, pet. ref’d). An officer who has experience in detecting intoxicated drivers and

observes a “car weaving in and out of [its] lane several times, over a short distance, late at night”

has reasonable suspicion to believe the driver is engaged in criminal activity. Curtis v. State, 238
S.W.3d 376, 381 (Tex. Crim. App. 2007); see Townsend v. State, 813 S.W.2d 181, 185 (Tex.

App.—Houston [14th Dist.] 1991, pet. ref’d) (holding officer who observed driver weaving across

several lanes of traffic at 2:00 a.m. had reasonable suspicion); Rogiers v. State, No. 04-00-00443-

CR, 2001 WL 1131539, at *1 (Tex. App.—San Antonio Sept. 26, 2001, no pet.) (not designated

for publication) (holding observation of driver swerving into other lanes gave officer reasonable

suspicion to stop driver). 1

         Viewing the evidence in a light most favorable to the trial court’s ruling, we may presume

the trial court made the following implied findings: Officer Rodriguez is a certified peace officer

who has worked at SAPD for nine years; he received training on detecting intoxicated drivers; and

he had experience detecting intoxicated drivers. He followed Villarreal’s car at 2:15 a.m. for sixty

to ninety seconds and observed the car repeatedly weave in and out of its lane. Based on Officer

Rodriguez’s training and experience, most of the traffic at this time was coming from bars and

clubs. Officer Rodriguez observed Villarreal’s car weaving in and out of its lane several times,

over a short distance, late at night. These specific, articulable facts led Officer Rodriguez, in light



1
  Although Villarreal asserts such facts, without more, do not constitute reasonable suspicion to believe a driver is
intoxicated, Villarreal cites no authority and his position has been rejected by the Court of Criminal Appeals and this
court. See Curtis, 238 S.W.3d at 381; Rogiers, 2001 WL 1131539, at *1.

                                                         -6-
                                                                                    04-15-00593-CR


of his experience and knowledge, to reasonably conclude Villarreal was engaged in criminal

activity. See Curtis, 238 S.W.3d at 381; Townsend, 813 S.W.2d at 185; Rogiers, 2001 WL
1131539, at *1. We therefore hold the trial court correctly concluded Officer Rodriguez had

reasonable suspicion to stop Villarreal.

       2. Reasonable Suspicion of an Offense under the Texas Transportation Code

       We “must hand down a written opinion that is as brief as practicable but that addresses

every issue raised and necessary to final disposition of the appeal.” TEX. R. APP. P. 47.1. Because

we hold Officer Rodriguez had reasonable suspicion to believe Villarreal was engaged in criminal

activity, Officer Rodriguez had lawful authority to stop and briefly detain Villarreal even if

Villarreal did not commit an offense under the Texas Transportation Code. See Curtis, 238 S.W.3d

at 381; Townsend, 813 S.W.2d at 185; Rogiers, 2001 WL 1131539, at *1; see also Held v. State,

948 S.W.2d 45, 51 (Tex. App.—Houston [14th Dist.] 1997, pet. ref’d); cf. Tex. Dep’t of Pub. Safety

v. Bell, 11 S.W.3d 282, 284 (Tex. App.—San Antonio 1999, no pet.). We therefore need not

address this argument. See R. 47.1.

                                           CONCLUSION

       Villarreal’s sole challenge on appeal is the trial court erred by denying his motion to

suppress because Officer Rodriguez lacked reasonable suspicion to stop his car. Because Officer

Rodriguez observed Villarreal’s car weaving in and out of its lane several times, over a short

distance, at 2:15 a.m., and based on his experience and training, determined Villarreal was

intoxicated, we conclude Officer Rodriguez had reasonable suspicion to stop Villarreal’s car. We

therefore conclude the trial court properly denied Villarreal’s motion to suppress. We affirm the

trial court’s judgment.

                                                 Luz Elena D. Chapa, Justice

DO NOT PUBLISH
                                               -7-